Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 27, 30, 32-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dey et al. (US 2016/0146709 A1 – hereinafter referred to as Dey) in view of Varma et al. (US 6,625,589 B1 – hereinafter referred to as Varma) and in further view of Mizuno et al. (US 2016/0379144 A1 – hereinafter referred to as Mizuno).

In regards to claim 21, Dey discloses a computer-implemented method of determining a fault probability for a machine, wherein the method is performed using one or more processors or special-purpose computing hardware, the method comprising: (Dey fig 1 and para. [0029-0031] teaches computer system for fault predictions with a processor.)
accessing sensor logs corresponding to a machine, each sensor log spanning a first period; (Dey fig. 1 and para. [0027] teaches computer system with sensor logs for each system)
accessing computer readable logs corresponding to the machine, each computer readable log spanning the first period, the computer readable logs comprising: 
a fault log recording information related to locations, durations, and types; and (Dey para. [0005 and 0026-0027, and 0032] discloses location wherein it teaches information on failure from a particular machine, wherein the machine is the location, it teaches duration (wherein duration is time of failure and minimum recovery time of machine after failure occurs), and failure types as states in para. [0033] that length failure depends on the failure, meaning different failure types have different failure durations.)
predicting probabilities that respective faults of each type will occur (Dey para. [0045] teaches predicting fault probabilities at a second time based on senor data and computer logs (alerts in machine history)). 


	Varma discloses a maintenance log recording information related to locations, times, and types of respective previous maintenance tasks performed on the machine; and resolutions of respective faults that have occurred on a machine.  (Varma column 5 lines 10-14 and 38-55, figure 2, teach maintenance logs comprising a date and description for a failure and corresponding repair (resolutions) and task and column 8 lines 48 – column 9 line 9 and figures 10a-b task objects, wherein each task object comprising a time and type based on cluster combinations.); selecting a fault type based on the predicted probabilities; selecting a maintenance task associated with the selected fault type; and carrying out the selected maintenance task. ((Varma column 11 lines 19-31 teaches wherein fault 7091 and its repair is selected based on a 91% repair and it being a statistically significant fault. Also column 5 lines 37-65 teaches repair logs that shows what fault occurred and what repair was done and fault logs indicates if the repair. While not explicitly states this also teaches carrying out the selected maintenance task as it would be obvious to one of ordinary skill in the to perform the maintenance task to repair the fault and the repair logs shows repairs performed and the fault logs showing the faults to end. This would indicate a determined or selected maintenance has been performed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dey with that of Varma in order to allow keeping maintenance log related to location of maintenance task as both references deal with failure or fault 
However Dey in view of Varma fails to disclose determining the severity of faults. 
Mizuno discloses determining the severity of faults. (Mizuno para. [0196] teaches a failure prediction system that determines a failure, failure type, probability, time and severity wherein it states “For example, in the first failure prediction information 171 stored in the failure prediction information storing unit 17, the failure type is "ABC component wear-out", the probability is "40%", the time is "10 days", and the degree of severity is "D".  This information indicates that this failure prediction information 171 is the prediction result of the failure prediction model for predicting that the failure of failure type "ABC component wear-out" will occur, and indicates that a failure "ABC component wear-out" having a degree of severity "D" will occur "10 days" later at a probability of "40%".”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dey in view of Varma with that of Mizuno in order to allow for determining the severity of faults of failures as all the references deal with the failure prediction and the benefit of doing so it allows for the most sever failures or faults to be prevented or to be addressed first, thus creating a more efficient and reliable system.

In regards to claim 22, Dey in view of Varma in view of Mizuno wherein the method according to claim 21, wherein the computer readable logs for the machine further comprise a message log including a time, an identifier of a component sub- system, and warning information related to a fault. (Dey para. [0005, 0041, 0088, 0091] discloses alerts (messages) include a time, identifier of system, and warning information related to fault.)


In regards to claim 27, Dey in view of Varma in view of Mizuno wherein the method according to claim 21, further comprising: diagnosing a fault based on a relationship between pairs of parameters in the sensor logs. (Dey para. [0026] teaches wherein parameters of the raw sensor data is examined to determine which parameters are domain specific and relate to the failure prediction in question. Thus the fault is based on the parameter relations as they related to the failure.)

In regards to claim 30, Dey in view of Varma in view of Mizuno disclose the method according to claim 21, wherein the carrying out the selected maintenance task comprises carrying out the selected maintenance task on a sub-system, compared to other sub-systems of the machine, having a highest predicted probability that the selected fault type will occur or a highest severity of the selected fault type. (Mizuno fig. 28 and para. [0195-0200] teaches wherein several failures, failure probabilities and severities are determined and the highest one is done first.)

In regards to claim 32, it is the non-transitory computer-readable storage medium embodiment of that claim 21 with similar limitations and thus rejected using the reasoning found in claim 21.



In regards to claim 34, it is the system embodiment of that claim 22 with similar limitations and thus rejected using the reasoning found in claim 22.

In regards to claim 35, it is the system embodiment of that claim 23 with similar limitations and thus rejected using the reasoning found in claim 23.

In regards to claim 36, it is the system embodiment of that claim 26 with similar limitations and thus rejected using the reasoning found in claim 26.

In regards to claim 37, it is the system embodiment of that claim 27 with similar limitations and thus rejected using the reasoning found in claim 27.

In regards to claim 40, it is the system embodiment of that claim 30 with similar limitations and thus rejected using the reasoning found in claim 30.

Allowable Subject Matter
Claims 24-26, 28-29, 31 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAULINHO E SMITH/Primary Examiner, Art Unit 2127